IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10956
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

ABDUL FAROOQUE, also known as Junior,
   also known as Gulu, also known as Fnu Lnu

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-381-2-T
                      --------------------
                          June 7, 2000

Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Abdul

Farooque has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Farooque

has filed a response to counsel’s motion to withdraw.    Our

independent review of counsel’s brief, Farooque’s response, and

the record discloses no nonfrivolous issue.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10956
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.